PEARSON, J.

                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


DAVID FLUELLEN,                                 )
                                                )     CASE NO. 1:19CV0378
              Plaintiff,                        )
                                                )
              v.                                )     JUDGE BENITA Y. PEARSON
                                                )
ANDREW M. SAUL,1                                )
COMMISSIONER OF                                 )
SOCIAL SECURITY                                 )
                                                )     MEMORANDUM OF OPINION
              Defendant.                        )     AND ORDER



       An Administrative Law Judge (“ALJ”) denied Plaintiff David Fluellen’s applications for

disability insurance benefits (“DIB”) and supplemental security income (“SSI”) after a new

hearing in the above-captioned case. That decision became the final determination of the

Commissioner of Social Security when the Appeals Council denied the request to review the

ALJ’s decision, dated November 8, 2018 (ECF No. 10 at PageID #: 73-91). The claimant sought

judicial review of the Commissioner’s decision, and the Court referred the case to Magistrate

Judge Kathleen B. Burke for preparation of a report and recommendation pursuant to 28 U.S.C. §

636 and Local Rule 72.2(b)(1). On December 31, 2019, the magistrate judge submitted a Report




       1
          Nancy A. Berryhill was the original Defendant. She was sued in an official
capacity as a public officer. On June 17, 2019, Andrew M. Saul became the
Commissioner of Social Security. Pursuant to Fed. R. Civ. P. 25(d), Saul’s name has
been automatically substituted as a party.
(1:19CV0378)

and Recommendation (ECF No. 15) recommending that the Court affirm the Commissioner’s decision.

       Fed. R. Civ. P. 72(b)(2) provides that objections to a report and recommendation must be

filed within 14 days after service. Objections to the magistrate judge’s Report were, therefore,

due on January 14, 2020. Neither party has filed objections, evidencing satisfaction with the

magistrate judge’s recommendations. Any further review by this Court would be a duplicative

and inefficient use of the Court’s limited resources. Thomas v. Arn, 728 F.2d 813 (6th Cir.

1984), aff’d, 474 U.S. 140 (1985); Howard v. Secretary of Health and Human Services, 932 F.2d

505 (6th Cir. 1991); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).

       Accordingly, the Report and Recommendation of the magistrate judge is hereby adopted.

The decision of the Commissioner of Social Security is affirmed. Judgment will be entered in

favor of Defendant.



       IT IS SO ORDERED.


 January 16, 2020                              /s/ Benita Y. Pearson
Date                                         Benita Y. Pearson
                                             United States District Judge




                                                2
